Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01111-CR
NO. 14-02-01112-CR
____________
 
BEAU FREEZE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 339th District Court
Harris County, Texas
Trial
Court Cause Nos. 887,757 & 884,391
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notices of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order these appeals dismissed.  We direct the Clerk of the Court to issue the
mandates of the Court immediately.
PER CURIAM
Judgment rendered
and Opinion filed February 27, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.
Do Not Publish C Tex.
R. App. P. 47.2(b).